Per Curiam. Appellant Brian John White files motions to dismiss appeals from two revocation proceedings that have been filed under separate numbers, CR96-1232 and CR96-1233. The underlying criminal case that led to White’s revocation was also appealed and that case reflects appeal number CR96-955. On August 16, 1996, White requested all three pending appeals be consolidated, but we denied that request on September 16, 1996. Even though we denied consolidation of the three appeals, White expresses confusion that he was unaware that the revocations had been given separate appeal numbers CR96-1232 and CR96-1233, and in February 1997, he filed his briefs due in the revocation cases, in appeal case number CR96-955. Because briefing schedules had been established in case numbers CR96-1232 and 1233, and no briefs filed, the State has moved to dismiss those two appeals. However, White now asks the revocation appeals docketed as CR96-1232 and 1233 be decided as a part of case number CR96-955.  Obviously, because we did not consolidate White’s three appeals, he is required to meet the briefing schedule established in each appeal. Our granting White his earlier motion for a brief enlargement in case number CR96-955 was unnecessary and is rescinded. Instead, White is directed to file his respective briefs in each designated appeal within seven days. We deny the State’s motion to dismiss CR96-1232 and 1233, and further deny White’s motion requesting those appeals be decided as a part of CR96-955. Corbin, J., not participating.